DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 9/17/2021 is acknowledged.  The traversal is on the ground(s) that Chuong merely reports plant MFP that may hypothetically bind in vivo to microtubules and to RNA using an in vitro microtubule co-sedimentation assay.  The response further asserts that the assay in figure 5 does not directly and unambiguously teach that the bound fractions comprise any nucleic acids, let alone RNA, or that co-sedimentation of nucleic acids and microtubules were actually achieved in the experiment, nor that the nucleic acids could have been inherently retrieved.  This is not found persuasive because these limitations are not required for the claims as written.  For example, Group II, claim 13, does not require any of these limitations, it simply requires a method of preparing an affinity support which comprises an in vitro step of immobilizing one or more nucleic acid trapping proteins on polymerized tubulin, while the affinity support in claim 15, Group III does not appear to require any structural requirements other than nucleic acid trapping proteins immobilized on recombinant or synthetic polymerized tubulin.  Accordingly, the special technical feature common to all three groups is polymerized tubulin bound to a nucleic acid trapping protein, which is not a special technical feature over the prior art cited.  Regarding the argument directed to no undue search burden, this is not found persuasive because the instant application is a 371 application where search burden is not required for analysis.


Claim Status
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.   

An action on the merits of claims 1-12 and 16 is set forth below.  

Claim Objections
Claims 6 and 11 are objected to because of the following informalities:  Claim 6 appears to contain a Markush group of alternatively usable elements, but recites “in a group consisting of’.  The proper format, however, should recite “from the group consisting of” so that there is no question what grouping is being referred to.  Claim 11 appears to be a substantial duplicate of claim 9 as they recite the same limitations and depend from the same independent claim.  Applicant may cancel one claim, change the claim dependency, or provide arguments as to why the claims are not duplicates.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the phrase “efficient conditions for forming polymerized tubulin”, however the term “efficient” is a term of degree.  It is not clear if the claim is limited to any conditions that form polymerized tubulin or if the claim is limited to only specific conditions that allow for a subjective conclusion that the tubulin was polymerized “efficiently”.  If the latter is the case, neither the claims nor the specification teach the metes and bounds of these conditions or how the practitioner would determine that the tubulin was polymerized “efficiently”.  For example, does “efficient” refer to a specific amount or limit of time, and if so, would 5 min, 1 hour, 2 hours, etc. be considered “efficient”?  Claims 2-9, 11-12, and 16 depend from these claims and therefore inherit these deficiencies.
Claim 3 further recites “the sample comprises cells expressing the said nucleic acid trapping proteins”, however it is not clear if the claim intends that the sample comprises different types of cells such that not all of the cells in the sample are required to express the nucleic acid trapping proteins, or if all of the cells express the nucleic acid trapping proteins.  Furthermore, if the second part of claim 3 allows for a cell lysate containing nucleic acid trapping proteins, it is not clear how this is different from the in vitro limitation in the first part of claim 3.
Claim 4 further recites “under conditions suitable for tubulin polymerization”, however it is not clear if this further limits claim 1.  Claim 1 appears to require conditions for tubulin polymerization.  However, if the conditions in claim 4 do further limit those in claim 1, it is not clear how the limitation of “polymerized tubulin” is met for claim 1.

Claim 7, which depends from claim 1, further recites “wherein a nucleic acid trapping protein comprises a linker region located between…”.  However claim 1 is directed to “one or more nucleic acid trapping proteins”.  Therefore it is not clear if claim 7 intends that all of the nucleic acid trapping proteins of claim 1 comprise a linker, or only some but not all do.  In this situation, the use of the term “a” instead of “the” lacks sufficient antecedent basis because it is not clear which of the possible “one or more” nucleic acid trapping proteins from claim 1 comprise the linker.  
Claim 8 further recites “wherein step b) consists in expressing one or more nucleic acid trapping proteins in eukaryotic cells”.  First it is noted that the term “consists” is closed and only allows for the limitations that follow it.  Step b of claim 1, however, is directed to recovering the nucleic acid trapping proteins.  It is not clear how the limitation of “expressing one or more nucleic acid trapping proteins in eukaryotic cells” allows for recovery of the nucleic acid 
Claim 10 further recites “a method for characterizing, preferably sequencing, nucleic acid molecules”.  However the recitation of "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 recites “under conditions suitable for tubulin polymerization”, however it is not clear if this further limits claim 1.  Claim 1 appears to require conditions for tubulin polymerization.  However, if the conditions in claim 4 do further limit those in claim 1, it is not clear how the limitation of “polymerized tubulin” is met for claim 1.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chuong 2002 (Chuong et al; The Journal of Biological Chemistry, vol 277, pages 2419-2429; 2002; cited in the IDS filed 1/24/2020) is considered the closest prior art.
Chuong 2002 teaches the identification of a rice RNA and microtubule binding protein (see abstract).  Chuong 2002 teaches preparing tubulin and microtubule affinity columns (see page 2420, col 1, “Tubulin… affinity Chromatography).  Chuong 2002 teaches that “the purified tubulin from bovine and plant sources was polymerized…” (See lines 9-10 of “Tubulin… affinity Chromatography” paragraph at page 2420, col 1).  Chuong 2002 teaches contacting the tubulin affinity columns with MAP (microtubule associated proteins) from rice seed extracts Chuong 2002 teaches characterizing the MAP and determining that a 72 kDA protein bound to polymerized tubulin as well as RNA (see cols 1-2 of page 2420).  Chuong 2002 teaches that the p72 RNA complex was disrupted at 150mM – 250mM KCl (see page 2422, col 2, first para).  Therefore, even if  the MAPs which bound to the tubulin affinity column under conditions of 50mM KCl also bound to RNA, Chuong 2002 teaches that the MAPs were eluted under 500 mM KCl (see page 2420, col 2, first para).  Therefore, under these conditions, the RNA would not be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY ANN QUINN whose telephone number is (571)272-0468. The examiner can normally be reached 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
	

/TRACY ANN QUINN/
Examiner, Art Unit 1635                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634